Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 12, 2016

The Court of Appeals hereby passes the following order:

A16A1326. ARETHA A. TOWNSEND v. MARK BUTLER, COMMISSIONER,
    GEORGIA DEPARTMENT OF LABOR et al.

      Aretha A. Townsend filed a petition in Cobb County Superior Court seeking
judicial review of an administrative ruling of the Department of Labor. On May 18,
2015, the court dismissed the petition as untimely. Townsend filed a motion for
reconsideration from this ruling, which the court denied on July 14, 2015. Townsend
filed a notice of appeal from this ruling. We lack jurisdiction.
      OCGA § 5-6-35 (a) (1) requires that appeals from orders of superior courts
reviewing decisions of state administrative agencies must be made by application for
discretionary review. See Jamal v. Thurmond, 263 Ga. App. 320 (587 SE2d 809)
(2003); Dept. of Corrections v. Mack, 217 Ga. App. 862 (459 SE2d 573) (1995).
Townsend’s failure to file a discretionary application deprives us of jurisdiction over
this appeal, which is hereby DISMISSED.1




      1
         Even if Townsend had a right of direct appeal, her appeal is untimely. A
notice of appeal must be filed within 30 days after entry of an appealable order.
OCGA § 5-6-38 (a). Although Townsend filed her notice of appeal within 30 days
of the order denying her motion for reconsideration, a trial court’s denial of a motion
for reconsideration is not subject to direct appeal, and the filing of such a motion does
not extend the time for appealing the underlying judgment. See Bell v. Cohran, 244
Ga. App. 510, 511 (536 SE2d 187) (2000).
Court of Appeals of the State of Georgia
                                     04/12/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.